Title: To Thomas Jefferson from George Muter, 11 February 1781
From: Muter, George
To: Jefferson, Thomas



Sir
Feby 11. 1781.

Warneck should have called on me yesterday, but failed: I shall goe after him in a few minutes.
I have just received a letter from Majr. North (one of the Barron’s aids) informing me that the Barron desires me to send 400℔ of pistol powder, 2000℔ of lead and 600 flints to Suffolk immedeatly to be delivered to Genl. Muhlenberg. I have sent to the Quarter Master for the State to make (if possible) provision for sending off these articles immedeatly, at the same time I have requested of Mr. North to inform me, if there is any officer to whom the ammunition can be delivered here, or any covered waggon belonging to the Continent (as there is none that I know of the property of State) to send the powder in.
The Barron’s orders at present requiring a different mode of delivering the amunition from that heretofore used, and which in the present circumstances of affairs in the State, will occasion much difficulty, I must beg for Your Excellency’s opinion how I ought to act. In the mean time as I am anxious to do every thing in my power to promote the good of the service, I shall take every measure I can to comply with the Barron’s orders from the State only, if that must be done. I beg leave to observe however that there is a field commissary of Military Stores (Majr. Pryor) who I beleive is in town, and I shou’d suppose him to be the proper officer to receive and forward the amunition required.
I have the honour to be Your Excellency’s Most hl Servant,

George Muter

